Title: [Tuesday the Seventeenth of February 1778]
From: Adams, John
To: 


      On Tuesday the Seventeenth of February 1778 I set a Lesson to my Son in Chambauds French Grammar and asked the favour of Dr. Noel to shew him the precise critical pronunciation of all the french Words, Syllables and Letters, which the Dr. very politely undertook to do, and Mr. John proceeded to get his Lessons accordingly very much pleased.
      The Weather was now fair and the Wind right, and We were again weighing Anchor in order to put to Sea, when Captain Diamond and Captain Inlaker came on board and breakfasted, two Prisoners, taken with Captain Manly in the Hancock Frigate, and lately escaped from Hallifax. Our Captain was an able Seaman, and I believed a brave, active and vigilant Officer, but he had no great Erudition. His Library consisted of Dyche’s english Dictionary; Charlevoix’s Paraguay, which since the British Conquest of Buenos Aires, I regret that I did not read at that time withmore attention; the Rights of the Christian Church asserted against the Romish and other Priests who claim an independent power over it; the second Volume of Chubbs posthumous Works, 1. Volume of the History of Charles Horton Esqr. and the first and second Volumes of the delicate Embarrassments a Novell. More Science than this is required in a Naval Officer.... About Sunsett we sailed out of Marblehead harbour.
     